Title: To Benjamin Franklin from Jacques-Etienne Montgolfier, 11 September 1783
From: Montgolfier, Jacques-Etienne
To: Franklin, Benjamin


          By the second week in September, Etienne Montgolfier was ready to
            offer members of the Académie des sciences a preview of the balloon he had
              constructed. He had been aided in this
            effort by Jean-Baptiste Réveillon, the wallpaper manufacturer, who put his expertise,
            ingenuity, and workforce at Montgolfier’s disposal. As the Ministry of Finance had now assumed the
            expense of the experiment, it was
            arranged that the official demonstration would take place before the royal family at
            Versailles on September 19. The preliminary demonstration would be conducted in the
            courtyard of Réveillon’s wallpaper manufactory on the rue de Montreuil.
          This montgolfière was substantially redesigned and
            elaborately decorated. Weighing 1,000 pounds and constructed of three geometric
            segments, it was 70 feet tall, tapered at the nose and base, and swelled to 40 feet in
            diameter at its midsection. Having experimented with various kinds of coatings,
            Montgolfier and Réveillon rejected varnishes in favor of the original concept of taffeta
            lined with heavy paper. This time, however, rather than lining the balloon with two
            layers of paper, they placed the layers on either side of the cloth. With the outer
            layer of paper serving as his canvas, Réveillon sent into the sky a resplendent vision
            of gold ornaments against an azure field. The trial they conducted on the cloudless
            morning of September 11 went perfectly. Montgolfier immediately issued invitations to
            the members of the Académie des sciences for the next morning—providing, as the present
            example says, that the weather continued fair.
          
          Though Franklin returned an acceptance (the following document), there is no evidence
            that he attended. He would not have been the only person to stay away, given the
            unsettled weather. The day dawned
            overcast, with intermittent light rain. Despite black clouds on the horizon, a crowd of
            academicians and other distinguished guests gathered in Réveillon’s courtyard. The
            balloon filled magnificently, but strong winds and heavy rain arrived just as it began
            to ascend, carrying 500 pounds of weight. As Montgolfier and his assistants wrestled it
            back down, strips of waterlogged paper began detaching from the fabric. The members of
            the commission who were present wrote an encouraging procès-verbal on the spot, emphasizing that the failure of the experiment did
            not stem from defects in the invention itself.
         
          
            Monsieur
            Ce Jeudy 11. 7bre. [1783]
          
          M. De Montgolfier a l’honneur de vous prévenir que si le tems continue à être
            favorable, il se propose de faire demain vendredy entre huit et dix heures du matin rue
            de Montreuil, l’expérience de sa machine aerostatique, vous priant de vous rendre de
            bonne heure, la matinée etant le moment le plus convenable.
         
          Addressed: A Monsieur / Monsieur
            Francklin / Ministre Plenipotentiaire / des Etats Unis de Lamerique / A Passy
        